Citation Nr: 1633558	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1969 to August 1972.  This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a videoconference hearing in June 2016.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided with a VA audiological examination in September 2009.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus, and concluded that it was less likely than not that the Veteran's hearing loss and reported tinnitus was caused by or a result of in-service noise exposure.  The only rationale offered was that no significant change in hearing was reported between the Veteran's enlistment and discharge.  This opinion is inadequate for adjudication purposes, however, as the examiner did not provide a sufficient rationale for his opinion, nor did he fully discuss the Veteran's lay statements regarding in-service hearing loss complaints and tinnitus.  

Absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, in-service acoustic trauma has been conceded, and the Veteran meets the current disability requirement for both tinnitus and hearing loss under 38 C.F.R. § 3.385.  Moreover, he testified at his hearing he experienced hearing loss and tinnitus while on active duty, and continuously after service. 

Under these circumstances, a VA opinion must, at the very least, acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  While the VA opinion did note that the Veteran's file was reviewed, there was no accompanying rationale for dismissing the Veteran's lay statements regarding the history of his hearing loss and tinnitus.  Thus, a remand is necessary to obtain a medical opinion that addresses and discusses the Veteran's lay statements.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological evaluation to determine the nature and extent of his current hearing loss and tinnitus.  The entire electronic claims file must be reviewed.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings.

It should be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss and tinnitus had their onset in service, were caused by service, or are related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss and tinnitus. 

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

The examiner must specifically address the Veteran's lay statements regarding experiencing hearing loss symptoms and tinnitus both during and after service.  The examiner is advised that the Veteran is competent to report both hearing loss symptoms and tinnitus.  If the examiner rejects the Veteran's reports of symptomatology, he must provide a reason for doing so. The absence of evidence of treatment for, or a medical diagnosis of, hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If, on the other hand, there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.   If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




